[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MAY 29, 2009
                               No. 08-16830                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 08-60162-CR-DTKH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

OTIS O'BRIEN FEARON,
a.k.a. Brien Fearon,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 29, 2009)

Before DUBINA, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant Otis Fearon appeals his 41-month sentence for illegally reentering
the United States after deportation as a convicted felon, in violation of 8 U.S.C.

§§ 1326(a) and (b)(2). Fearon argues that the 16-level increase to his offense level,

added for his prior felony convictions under U.S.S.G. § 2L1.1(b)(1)(A), violates his

Fifth and Sixth Amendment rights that any aggravating sentencing fact be charged

in an indictment, submitted to a jury, and proven beyond a reasonable doubt.

      We review de novo constitutional challenges to a sentence. United States v.

Cantellano, 430 F.3d 1142, 1144 (11th Cir. 2005).

      In Almendarez-Torres, 523 U.S. 224, 226-227, 118 S. Ct. 1219, 1222, 140 L.

Ed. 2d 350 (1998), the Supreme Court held that prior convictions need not be

charged in the present indictment to support sentence enhancements. We held, in

United States v. Thomas, 242 F.3d 1028 (11 th Cir. 2001), that we are “bound to

follow Almendarez-Torres unless and until the Supreme Court itself overrules that

decision.” Id. at 1035.

      Based on binding precedent from the Supreme Court and our court, we

conclude that the district court did not err in imposing the enhancement.

Accordingly, we affirm Fearon’s sentence.

      AFFIRMED.




                                           2